Citation Nr: 0215793	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.  

3.  Entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 (2002), prior to July 9, 2001.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO.  

In November 2001, the RO granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation, 
effective on July 9, 2001.  

Thus, the 38 C.F.R. § 3.324 issue has been rendered moot for 
the period beginning on that date.  Nonetheless, the Board 
finds that the issue of a 10 percent rating pursuant to 38 
C.F.R. § 3.324 prior to July 9, 2001, remains on appeal.  

(The service connection issues are addressed in the remand 
section of this document.)  



FINDING OF FACT

Prior to July 9, 2001, the veteran is shown to likely have 
had obvious limitation in his ability to perform regular 
employment related to his service-connected fractured right 
clavicle, lumbosacral strain and fracture right heel.  



CONCLUSION OF LAW

The assignment of a single 10 percent rating for the 
veteran's three separate noncompensable service-connected 
disabilities (fractured right clavicle, lumbosacral strain 
and fracture right heel), prior to July 9, 2001, based on 
clear interference with normal employability is warranted.  
38 C.F.R. § 3.324 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board has considered this new legislation with regard to 
the issue of a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324.  The Board finds, given the 
favorable action taken hereinbelow, that no further 
assistance in developing the facts pertinent to that limited 
issue is required at this time.  

When a veteran has two or more separate permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability, even though none of the 
disabilities is of compensable degree, a single 10 percent 
rating may be assigned (but such rating may not be assigned 
in combination with any other rating).  38 C.F.R. § 3.324.  

Prior to July 9, 2001, the veteran had three noncompensable 
service-connected disabilities-fractured right clavicle, 
lumbosacral strain and fracture right heel.  The evidence in 
the claims file likely demonstrates that each of these 
disabilities involved some degree of functional impairment 
for some period of time.  

The only evidence addressing these disabilities was a VA 
examination dated in March 2002.  The examination resulted in 
all three disabilities being increased to 10 percent 
disabling.  

The VA examination revealed pain and problems in the right 
ankle as well as cramping in the calf.  In addition, the 
veteran stated that, about three times a year, his back would 
go out and he would have to remain in bed for about a week.  

The veteran is shown to have obvious limitation in performing 
his regular employment due to these service-connected 
disabilities.  Further, it is also obvious that this 
limitation predated July 9, 2001.  

In view of the foregoing, the Board concludes that the 
criteria for the assignment of a single 10 percent rating 
under the provisions of 38 C.F.R. § 3.324, prior to July 9, 
2001, based on the veteran having three noncompensable 
service-connected disabilities, have been met.  



ORDER

A 10 percent rating for multiple, noncompensable service- 
connected disorders, under 38 C.F.R. § 3.324, prior to July 
9, 2001, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

The VA outpatient reports indicate that the veteran has been 
diagnosed as having PTSD.  Indeed, he has been treated for 
PTSD by VA psychiatrists over the past few years.  Service 
connection has been denied on the basis that the veteran's 
alleged stressors have not been verified.  

In response to a request by the RO, in April 2002, the 
veteran provided a statement and records in an attempt to 
substantiate a particular stressor.  The RO never attempted 
to further verify the stressor.  

Furthermore, an October 2000 report from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) 
indicated that the RO had failed to provide the veteran's 
unit of assignment or tour dates in the Republic of Vietnam.  
The RO never followed up with the information after that.  

Further, most importantly, the veteran was never afforded a 
VA psychiatric examination.  

In addition, the veteran has been treated by VA for skin 
problems.  The RO should arrange for an examination to 
determine whether there is a nexus between his current skin 
problems and his period of service.  

The Board is cognizant of its ability to develop cases within 
its Case Development Unit.  This Unit is responsible for 
completing the development a Board Member orders under 
38 C.F.R. § 19.9(a)(2), as amended.  

However, in light of the exceptionally extensive development 
required in this case (development initially recognized by 
the hearing officer), the Board will exercise its discretion 
to remand the case for appropriate development at the RO.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take the appropriate 
steps to contact the veteran to obtain 
information concerning his alleged 
stressful events in service or stressors 
which have been identified in connection 
with his claimed PTSD.  The veteran 
should be informed of the importance of 
providing specific dates, places, unit 
assignments and other circumstances 
surrounding his claimed stressors.  The 
veteran should be informed of his 
responsibility to provide such 
information in order to support his 
claim.  He should also be asked to 
provide any witness statements or other 
evidence to corroborate his claimed 
stressors as his service records are 
apparently incomplete.  If received, the 
evidence should be associated with the 
claims folder.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed PTSD and skin disorder since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should review the file 
thoroughly and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records and all associated 
stressor documents should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  USASCRUR should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  

4.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The claims folder must be made available 
to the examiner prior to the examination 
and all indicated testing should be 
conducted.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  Complete rationale for 
all opinions expressed should be 
provided.  

5.  The RO should then schedule the 
veteran for a VA dermatology examination.  
The claims folder must be made available 
to the examiner prior to the examination 
and all indicated testing should be 
conducted.  The examiner should 
specifically whether it is at least as 
likely as not that any skin disability is 
due to any event in service, including 
exposure to Agent Orange.  Complete 
rationale for all opinions expressed 
should be provided.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

7.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



